DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/196,131, application filed on 11/20/2018.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/20/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): selecting a layer of a neural network, forming a candidate parameter corresponding the layer, determining an update parameter value, and updating a quantization parameter.  These recited claim elements are, neither in part or in whole, considered to be anything more than abstract concepts, and therefore the claims fall under a judicial exception. This judicial exception is not integrated into a practical application because the claims fail to recite anything more than merely abstract steps, and moreover do not include or involve other elements that would lend consideration as to whether the judicial exception is integrated into a practical application.  Furthermore, there is nothing in the language of the claim that even resembles a practical application of the abstract steps recited in the claim language.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there does not appear to be additional elements recited in the claim that would require consideration as to whether the abstract steps are integrated into a practical application. 

Claim Rejections - 35 USC § 102
7.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LIN et al. (US 2016/0328646).

9.          With respect to claim 1, LIN teaches:
selecting at least one layer of a neural network as an object layer (selecting of value/layer within neural network, para 10), 
wherein the neural network includes a plurality of layers, each of the plurality of layers corresponding to a respective one of a plurality of quantization parameters (see plurality of layers in neural network, para 39); 
forming a candidate parameter set including candidate parameter values with respect to a quantization parameter of the plurality of quantization parameters corresponding to the object layer (see determining quantizing parameters for quantizing value for neural network, Abstract); 
determining an update parameter value from among the candidate parameter values based on levels of network performance of the neural network (see parameters weights that are updated for each layer of the neural network quantized network, para 55), 
wherein each of the levels of network performance correspond to a respective one of the candidate parameter values (see improving network performance and reducing power consumption, para 82); and 
updating the quantization parameter with respect to the object layer based on the update parameter value (see quantization and normalization layer, para 62).

10.          With respect to claim 2, LIN teaches:
wherein the forming of the candidate parameter set includes generating the candidate parameter values via an arithmetic operation based on a parameter value which is set with respect to the quantization parameter of the object layer (see parameters weights that are updated for each layer of the neural network quantized network, para 55).

11.          With respect to claim 3, LIN teaches:
wherein the selecting includes selecting a last layer of the plurality of layers as the object layer (see para 10-12, 16-18, 32-35).

12.          With respect to claim 4, LIN teaches:
wherein the determining the update parameter value includes: 
deriving the levels of network performance of the neural network, each of the levels of network performance corresponding to a respective one of the candidate parameter values (see improving network performance and reducing power consumption, para 82); 
comparing the levels of network performance (see improving network performance and reducing power consumption, para 82); and 
selecting, as the update parameter value, a candidate parameter value from among the candidate parameter values corresponding to a highest level of network performance (see improving network performance and reducing power consumption, para 82).

13.          With respect to claim 5, LIN teaches:
wherein the deriving the levels of network performance of the neural network includes deriving a level of network performance with respect to one of the candidate parameter values by applying pre-set quantization parameter values to layers of the plurality of layers, except the object layer (see para 10-12, 16-18, 32-35), and 
applying one of the candidate parameter values as the quantization parameter of the object layer (see para 10-12, 16-18, 32-35), 
wherein the level of network performance with respect to one of the candidate parameter values is derived, based on each of the candidate parameter values (see para 10-12, 16-18, 32-35).

14.          With respect to claim 6, LIN teaches:
wherein the deriving the level of network performance with respect to the one of the candidate parameter values includes: 
calculating a first level of performance based on a first reference; calculating a second level of performance based on a second reference (see improving network performance and reducing power consumption, para 82); and 
deriving the level of network performance by performing a weighted-sum operation based on a first weight which is set with respect to the first level of performance and a second weight which is set with respect to the second level of performance (see improving network performance and reducing power consumption, para 82).

15.          With respect to claim 7, LIN teaches:
wherein the levels of network performance of the neural network include an accuracy of the neural network (see improving network performance and reducing power consumption, para 82).

16.          With respect to claim 8, LIN teaches:
wherein the quantization parameter includes a fraction length (see para 10-12, 16-18, 32-35).

17.          With respect to claim 9, LIN teaches:
determining whether or not a condition to end the updating of the quantization parameter is satisfied after the updating of the quantization parameter with respect to the object layer (see para 10-12, 16-18, 32-35).); and 
changing the object layer, forming the candidate parameter set with respect to the object layer that was changed (see para 10-12, 16-18, 32-35).), 
determining the update parameter value, and updating the quantization parameter based on the condition to end the updating of the quantization parameter not being satisfied (see para 10-12, 16-18, 32-35).

18.          With respect to claim 10, LIN teaches:
wherein the condition to end the updating of the quantization parameter includes at least one of whether or not a number of object layers, on which the updating of the quantization parameter is performed, or with respect to which values of the plurality of quantization parameters are changed, is equal to or greater than a pre-set value, and whether or not the levels of network performance based on the update parameter value are equal to or higher than a reference value (see para 10-12, 16-18, 32-35).

19.          With respect to claim 11, LIN teaches:
 changing the object layer by setting a previous layer of the object layer as the object layer based on the condition to end the updating of the quantization parameter not being satisfied (see para 10-12, 16-18, 32-35).

20.          With respect to claim 12, LIN teaches:
generating the neural network by setting the quantization parameter with respect to each of the plurality of layers, based on a quantization error with respect to a floating point neural network (see para 10-12, 16-18, 32-35).

21.          With respect to claim 13, LIN teaches:
 the apparatus comprising: a memory (see memory unit and processor, para 11-12); and
 a processor configured to execute instructions stored in the memory to generate the fixed point neural network, select one of a plurality of layers of a first fixed point neural network as an object layer (generating a fixed point neural network among layers, para 10-12), and 
generate a second fixed point neural network by updating a quantization parameter of the object layer based on network performance of the fixed point neural network (see quantizing floating point learning network to fixed point machine learning network, Abstract).

22.          With respect to claim 14, LIN teaches:
wherein the processor is further configured to execute the instructions stored in the memory to: 
form a candidate parameter set including candidate parameter values based on a parameter value which is pre-set with respect to the quantization parameter of the object layer (determining quantizing parameters for quantizing value for neural network, Abstract); 
determine levels of network performance of the first fixed point neural network, each of the levels of network performance corresponding to a respective one of the candidate parameter values, respectively (see improving network performance and reducing power consumption, para 82); and 
update the quantization parameter of the object layer based on an update parameter value selected from the candidate parameter values based on a result of comparing the levels of network performance (see parameters weights that are updated for each layer of the neural network quantized network, para 55).

23.          With respect to claim 15, LIN teaches:
wherein the processor is further configured to execute the instructions stored in the memory to determine, as the update parameter value, a candidate parameter value of the candidate parameter values, the candidate parameter value corresponding to a highest level of network performance (see improving network performance and reducing power consumption, para 82).

24.          With respect to claim 16, LIN teaches:
wherein the processor is further configured to execute the instructions stored in the memory to update the quantization parameter with respect to each of more than two of the plurality of layers (see para 10-12, 16-18, 32-35).

25.          With respect to claim 17, LIN teaches:
a fixed point neural network of a neural network system, the method comprising: 
selecting at least one layer from among a plurality of layers of a first fixed point neural network as an object layer (see plurality of layers in neural network, para 39); 
generating candidate parameter values based on a parameter value which is set with respect to a quantization parameter of the object layer (see determining quantizing parameters for quantizing value for neural network, Abstract); 
determining levels of network performance, each of the levels of network performance respectively corresponding to a respective one of the candidate parameter values (see improving network performance and reducing power consumption, para 82); and 
updating the quantization parameter based on a candidate parameter value of the candidate parameter values, the candidate parameter value corresponding to a highest level of network performance (see parameters weights that are updated for each layer of the neural network quantized network, para 55).

26.          With respect to claim 18, LIN teaches:
wherein the first fixed point neural network includes N sequentially processed layers, wherein an N.sup.th layer from among the N sequentially processed layers is selected as the object layer, and wherein N is an integer equal to or greater than 2 (see para 10-12, 16-18, 32-35).

27.          With respect to claim 19, LIN teaches:
wherein the determining the levels of network performance includes calculating a plurality of levels of network performance with respect to one of the candidate parameter values, based on a plurality of evaluation references, and performing a weighted-sum operation based on the plurality of levels of network performance and weights which are set with respect to the plurality of levels of network performance, respectively (see improving network performance and reducing power consumption, para 82).

28.          With respect to claim 20, LIN teaches:
determining whether or not the highest level of network performance is equal to or higher than a reference value after the updating of the quantization parameter; and 
newly setting layers of the plurality of layers, except for the object layer, as the object layer, generating the candidate parameter values with respect to the object layer as newly set, deriving the levels of network performance, and updating the quantization parameter in response to determining the highest level of network performance is not equal to or higher than the reference value (see para 10-12, 16-18, 32-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851